The only question in this case arises out of a warranty in the policy that the vessel should not "use ports in the British North American provinces, except between the 15th day of May and the 15th day of August." On the 20th day of September, 1864, the vessel sailed, bound for the port of Lingar, in the Island of Cape Breton, in the Province of Nova Scotia, one of the British North American provinces, for the purpose of taking in a cargo of coals, and while on her way, and before reaching the destined port, she was wrecked on the coast of the Island of Cape Breton, about fifty miles from said port.
Precise and definite language is used in the policy in reference to the warranty, and if it had been intended to probibit the vessel from sailing along or near the coast of the British North American provinces, the prohibition would probably have been inserted in apt and proper language. The underwriters deemed it sufficient to prohibit the use of the forbidden ports, and we cannot give the language used a broader signification than its ordinary and plain meaning requires. If, after applying the ordinary canons of construction, the meaning remains in doubt, the doubt must be construed against the underwriters who wrote the policy and adopted the language which creates the doubt.
To sail toward a port, and to come within fifty miles of it, is not, within any sense of the term, to use it. This is not claimed; but it is claimed that the intention to use is as much a violation of the policy as the actual use of the port. This claim is not founded in reason or authority. A mere intention to violate a policy can never have the effect of an actual violation. The vessel, at the time of her loss, was not sailing in forbidden waters, and so long as she had not actually reached a forbidden place, the unexecuted intention to reach one cannot avoid the policy. (N.Y. Fire Ins. Co. v. Lawrence, 14 John., 46; Marine Ins. Co. v. Tucker, 3 Cranch., 357.) *Page 631 
Order of General Term reversed, and judgment for plaintiffs upon the verdict, with costs.
All concur. LEONARD, C., not sitting.
Order reversed, and judgment for plaintiffs upon verdict.